Citation Nr: 1021203	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
(A&A) or at the housebound rate.

2.  Entitlement to service connection for osteoporosis, to 
include as secondary to posttraumatic stress disorder (PTSD) 
with depression.

3.  Entitlement to service connection for kyphosis, to 
include as secondary to PTSD with depression.

4.  Entitlement to service connection for ankylosing 
spondylitis, to include as secondary to PTSD with depression.

5.  Entitlement to service connection for breast cancer, to 
include as secondary to PTSD with depression.

6.  Entitlement to service connection for migraines, to 
include as secondary to PTSD with depression.

7.  Entitlement to service connection for osteomalacia, to 
include as secondary to PTSD with depression.

8.  Entitlement to service connection for scoliosis, to 
include as secondary to PTSD with depression.

9.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to PTSD with depression.

10.  Entitlement to service connection for immune system 
compromise, to include as secondary to PTSD with depression.


REPRESENTATION

Appellant represented by:	Appellant's Spouse


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A Board hearing was held in May 2008 before a Veterans Law 
Judge, sitting in St. Petersburg, Florida.  In November 2009, 
the Veteran testified at a Board hearing before another 
Veterans Law Judge in St. Petersburg, Florida.  These 
Veterans Law Judges are included in the panel of judges 
rendering the determination in this case.  Complete 
transcripts are of record.  

The claims of service connection for osteoporosis, kyphosis, 
ankylosis spondylitis, breast cancer, migraines, osteomalacia 
and scoliosis and the claim for SMC being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not reveal that the Veteran is 
currently diagnosed with an immune system compromise 
disability.

2.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the issue of 
entitlement to service connection for rheumatoid arthritis, 
to include as secondary to posttraumatic stress disorder with 
depression, was requested.


CONCLUSIONS OF LAW

1.  A disability of immune system compromise was not incurred 
in or aggravated by the Veteran's active service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to service 
connection for rheumatoid arthritis, to include as secondary 
to posttraumatic stress disorder with depression, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In regard to the Veteran's claim of entitlement to service 
connection for immune system compromise, to include as 
secondary to PTSD with depression, the duty to notify was 
satisfied by way of a letter sent to the appellant in 
February 2007 that fully addressed all notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the Veteran's claim of entitlement to service 
connection for immune system compromise, to include as 
secondary to PTSD with depression, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained all pertinent VA treatment records.  All 
identified, relevant private treatment records, including 
records from Fort Walton Beach Medical Center, Ireland Family 
Practice, United Hospital, West Florida Community Care 
Center, Bay Medical Center, Bridgeway Incorporated, North 
Okaloosa Medical Center, and Drs. D.M., G.M., D.T., D.K., and 
W.A., have been obtained and associated with the claims 
folder.  The Veteran was provided opportunities to set forth 
her contentions during hearings before the undersigned 
Veterans Law Judges.  The appellant was afforded a VA medical 
examination in May 2006, August 2006, and June 2007.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


A.  Service Connection for an Immune System Compromise 
disability

The Veteran seeks entitlement to service connection for 
immune system compromise, to include as secondary to PTSD 
with depression.  The Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for any 
immune system condition.

The Veteran and the Veteran's spouse have submitted numerous 
statements including medical articles indicating that immune 
system problems are common in individuals with PTSD and that 
psychological stress may reduce the body's ability to fight 
infection.  

The Veteran's post service treatment notes do not reveal any 
diagnosis of any chronic immune system compromise disability 
or any evidence associating any current immune system 
compromise disability with the Veteran's active service.  In 
a statement submitted by the Veteran's social worker, dated 
in April 2007, it was indicated PTSD and other mental 
conditions cause a gradual health decline in those who suffer 
from them.  However, the social worker did not report that 
the Veteran was diagnosed with any immune system compromise 
disability.

After examination regarding the Veteran's claim of 
entitlement to special monthly pension, dated in August 2006, 
the Veteran was not diagnosed with any immune system 
compromise disability.  In June 2007 the Veteran was afforded 
a VA C&P examination.  After review of the claims folder and 
examination of the Veteran the examiner did not diagnose the 
Veteran with an immune system compromise disability.

In a statement dated in October 2007 the Veteran's physician 
stated that it was a medical fact that PTSD with depressive 
disorder affects the body's immune system and that the 
Veteran's history of long term depression has affected the 
Veteran's immune system.  However, the statement does not 
show that the Veteran was diagnosed with immune system 
compromise disability.

The Board finds that entitlement to service connection for 
immune system compromise disability, to include as secondary 
to PTSD with depression, is not warranted.  The Veteran's 
service treatment records and post service treatment records 
do not reveal any complaint, diagnosis, or treatment for any 
immune system compromise.  The Board acknowledges that 
articles that the Veteran has submitted indicating that 
immune system problems are common in individuals with PTSD 
and that psychological stress may reduce the body's ability 
to fight infection; however, these articles have been 
reviewed but they are too general in nature to provide, 
alone, the necessary evidence to show that the Veteran has 
immune system compromise.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  Medical treatises, textbooks, or 
articles must provide more than speculative, generic 
statements not relevant to the Veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The documents in the current case do 
not address the facts of the Veteran's specific case.  The 
Board concludes that the documents do not show the Veteran 
has immune system compromise disability.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, entitlement to service connection for 
immune system compromise disability, to include as secondary 
to PTSD with depression, is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for immune system compromise disability, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal of 
the issue of entitlement to service connection for rheumatoid 
arthritis, to include as secondary to PTSD with depression 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration of this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
this issue and it is dismissed.


ORDER

Entitlement to service connection for immune system 
compromise, to include as secondary to PTSD with depression, 
is denied.

The appeal of the issue of entitlement to service connection 
for rheumatoid arthritis, to include as secondary to PTSD 
with depression, is dismissed.


REMAND

The Veteran claims that she has osteoporosis, kyphosis, 
ankylosis spondylitis, breast cancer, migraines, osteomalacia 
and scoliosis which are related to her military service, to 
include as secondary to her service-connected PTSD with 
depression.  She claims, in essence, that her service-
connected PTSD with depression has impacted her overall 
health which led to her claimed disabilities.  In October 
2007, a VA examiner opined that the Veteran's service-
connected PTSD with depression aggravates her physical 
conditions.  

VA amended 38 C.F.R. § 3.310, the regulation concerning 
secondary service connection to conform the regulation to the 
holding of Allen v. Brown, 7 Vet. App. 439 (1995). See 71 
Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice- connected disease or injury 
was aggravated by a service- connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The opinion of record did not address the criteria noted in 
the revised 38 C.F.R. § 3.310.  On remand an opinion which 
addresses this will be requested.  Moreover, this remand for 
substantive development will allow for notification of the 
evidentiary requirements of secondary service connection 
claim, as indicated by Allen and 38 C.F.R. § 3.310.

The Board also observes that in October 2007 a VA physician 
stated that it could not be rule out that the Veteran's long 
history of major depression, and its associated effects on 
the Veteran's immune system were the cause of the Veteran's 
breast cancer, migraine headaches and her autoimmune disease 
of ankylosing spondylitis.  It was also reported that current 
research concluded that long-term depression causes 
osteoporosis.  The duty to assist requires a VA examination 
to determine whether there is a causal relationship between 
her claimed disabilities and her service-connected PTSD with 
depression.

The Veteran's claim for special monthly compensation (SMC) 
based on the need for regular aid and attendance of another 
person (A& A) or at the housebound rate is inextricably 
intertwined with the other remanded claims of service 
connection.  Thus, the issue will be held in abeyance.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a notice 
of the evidence required to substantiate 
a claim for secondary service connection 
for osteoporosis, kyphosis, ankylosis 
spondylitis, breast cancer, migraines, 
osteomalacia and scoliosis, to include 
notice that the evidence should show that 
the Veteran's claimed disabilities were 
incurred in service or aggravated beyond 
its normal progression as a result of her 
service- connected PTSD with depression.

2.  Schedule the Veteran for VA 
examinations to assess the existence and 
etiology of her osteoporosis, kyphosis, 
ankylosis spondylitis, breast cancer, 
migraines, osteomalacia and scoliosis.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon review of the record and examination 
of the Veteran, the examiner should 
address the following questions:

a.	Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's osteoporosis, kyphosis, 
ankylosis spondylitis, breast cancer, 
migraines, osteomalacia and/or scoliosis 
is a result of her military service?

b.	If the answer to (a) is negative, is 
it at least as likely as not that the 
Veteran's osteoporosis, kyphosis, 
ankylosis spondylitis, breast cancer, 
migraines, osteomalacia and/or scoliosis 
is caused by her service-connected PTSD 
with depression?

c.	If the answer to (b) is negative, is 
it at least as likely as not that the 
Veteran's osteoporosis, kyphosis, 
ankylosis spondylitis, breast cancer, 
migraines, osteomalacia and/or scoliosis 
is aggravated by the Veteran's service- 
connected PTSD with depression.  If 
aggravation is found, the examiner should 
identify the current level of severity 
and the baseline level of severity of the 
osteoporosis, kyphosis, ankylosis 
spondylitis, breast cancer, migraines, 
osteomalacia and scoliosis, pointing to 
medical evidence before the onset of 
aggravation or the earliest medical 
evidence created at any time between the 
onset of aggravation and the current 
level of severity.  In addressing the 
aggravation question, the examiner should 
also identify any impairment which is due 
to the natural progression of the 
disease.

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

3.	After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence, the Veteran's service 
connection claims and her claim for SMC 
should be readjudicated, to include all 
evidence received since the last 
supplemental statement of the case.  The 
Veteran and her representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 






	(CONTINUED ON NEXT PAGE)





Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	JOAQUIN AGUAYO-PERELES	K. OSBORNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


